Title: Thomas Jefferson to Rodolphus Dickinson, 24 April 1813
From: Jefferson, Thomas
To: Dickinson, Rodolphus


          Sir Monticello Apr. 24. 13.
          Be pleased to accept my thanks for your ‘View of Massachusets proper.’ a volume of facts is worth more than whole libraries of speculations and fermentations of the brain; and those respecting Massachusets will continue to be interesting whether she continues an American state, or becomes a British province.
			 a mind which in youth takes the useful direction of facts,
			 promises
			 much to our real knolege in it’s advancement thro’ life. may you go on then as you have begun and add to those sentiments of respect and thankfulness with which I salute you.
          Th:
            Jefferson
        